Exhibit 10.35

 

BOISE CASCADE HOLDINGS, L.L.C.

 

DIRECTORS DEFERRED COMPENSATION PLAN

 

(As Amended through November 1, 2009)

 

--------------------------------------------------------------------------------


 

BOISE CASCADE HOLDINGS, L.L.C.

DIRECTORS DEFERRED COMPENSATION PLAN

 

1.                                       Purpose of the Plan.  The purpose of
the Boise Cascade Holdings, L.L.C. Directors Deferred Compensation Plan (the
“Plan”) is to further the growth and development of Boise Cascade Holdings,
L.L.C. (the “Company”) by providing directors the opportunity to defer a portion
of their cash compensation and thereby encourage their efforts on behalf of the
Company.  The Plan is also intended to provide Participants with an opportunity
to supplement their retirement income through deferral of current compensation. 
The Plan is an unfunded plan.

 

2.                                       Definitions.

 

2.1                                 Board.  The Board of Directors of Boise
Cascade Holdings, L.L.C.

 

2.2                                 Compensation.  A Participant’s fees, payable
in cash, for services rendered by a Participant as a Director of the Company
during a calendar year.  Compensation shall not include any amounts paid by the
Company to a Participant that are not strictly in consideration for personal
services, such as expense reimbursements.  Compensation shall not include any
taxable income realized by, or payments made to, a director as a result of the
grant, exercise, or payment of any equity award issued by the Company or any
subsidiary or affiliate or as a result of the disposition of such equity award,
unless the Board determines that the award shall be included in Compensation for
purposes of this Plan.

 

2.3                                 Deferral Election.  A Participant’s election
to defer all or part of his or her Compensation.

 

2.4                                 Deferred Account.  The record maintained by
the Company for each Participant of the cumulative amount of Compensation
deferred pursuant to this Plan and imputed interest, gains or losses on those
amounts accrued as provided in Section 4.6.

 

2.5                                 Deferred Compensation Agreement. 
Collectively, a Participant’s Deferral Election and Distribution Election.

 

2.6                                 Director.  For purposes of this Plan, an
individual who is a member of the Board and who receives a cash retainer and
meeting fees in connection with the performance of services as a member of the
Board.

 

2.7                                 Distribution Election.  A Participant’s
election of the method and timing of distribution of his or her Deferred
Account.

 

2.8                                 Investment Account.  Any of the accounts
identified by the Board from time to time, described in Exhibit A, to which
Participants may allocate all or any

 

1

--------------------------------------------------------------------------------


 

portion of their Deferred Accounts for purposes of determining the gains or
losses to be assigned to the Deferred Accounts.

 

2.9                                 Normal Retirement Date.  The date specified
in the Company’s Bylaws for the retirement of any Director.

 

2.10                           Participant.  A Director who has entered into a
Deferred Compensation Agreement with the Company in accordance with the
provisions of the Plan.

 

2.11                           Termination.  The Participant’s ceasing to be a
member of the board of directors of the Company for any reason whatsoever,
whether voluntarily or involuntarily.

 

2.12                           Unforeseeable Emergency.  A severe financial
hardship to the Participant resulting from (a) an illness or accident of the
Participant or his or her spouse, beneficiary or dependent (as defined in
Internal Revenue Code section 152, without regard to sections 152(b)(1),
(b)(2) and (d)(1)(B)); (b) loss of the Participant’s property due to casualty;
or (c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control, such as medical expenses or
funeral expenses for the Participant’s spouse, beneficiary or dependent (as
defined earlier in this subsection).  The determination of whether an event
constitutes an Unforeseeable Emergency shall be made based on the facts and
circumstances of the specific event.

 

3.                                       Administration and Interpretation.  The
Board shall have final discretion, responsibility, and authority to administer
and interpret the Plan.  This includes the discretion and authority to determine
all questions of fact, eligibility, or benefits relating to the Plan.  The Board
may also adopt any rules it deems necessary to administer the Plan.  The Board
may delegate its administration responsibilities to any committee of the Board,
and if the Board does so, references to the Board in this Plan shall be deemed
to be references to the designated committee.  The Board’s responsibilities for
day-to-day administration and interpretation of the Plan shall be exercised by
employees of the Company or a subsidiary who have been assigned those
responsibilities by management.  Any employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Board with respect to
those responsibilities, unless limited in writing by the Board.  Claims for
benefits under the Plan and appeals of claim denials shall be in accordance with
Sections 9 and 10.

 

4.                                       Participant Deferral and Distribution
Elections.

 

4.1                                 Execution of Agreement.  A Director who
wishes to participate in the Plan must execute a Deferred Compensation Agreement
either (a) for newly eligible individuals, within 30 days after first becoming
eligible to participate in the Plan, or

 

2

--------------------------------------------------------------------------------


 

(b) prior to January 1 of the calendar year for which the Deferred Compensation
Agreement will be effective.

 

4.2                                 Deferral Election.  When a Director first
becomes eligible to participate, he or she shall have the opportunity to make a
Deferral Election which shall apply to Compensation earned beginning the first
calendar quarter after such election is made.  Each year thereafter, the
Director shall have the opportunity to make a Deferral Election with respect to
his or her Compensation earned in the following calendar year.  Deferral
Elections shall be made either by submission of a written Deferral Election
Form in substantially the form provided in Appendix A or by completion of an
online enrollment process, as designated by the Company.  The Compensation
otherwise earned by a Participant during the calendar year beginning after
receipt of the Participant’s Deferral Election shall be reduced by the amount
elected to be deferred.  Deferral Elections are irrevocable as of the end of the
period for executing the Deferred Compensation Agreement under Section 4.1 with
respect to initial Deferral Elections, and as of the end of the annual
enrollment period established by the Company pursuant to Section 4.3 with
respect to subsequent Deferral Elections, except as otherwise provided in this
Plan.

 

4.3                                 Change of Deferral Election.  A Participant
who wishes to change an election to defer Compensation for a future year may do
so at any time by submitting a new Deferral Election during the annual
enrollment period established by the Company prior to January 1 of the year for
which the change in election is to be effective.

 

4.4                                 Distribution Election.  At the time a
Participant first elects to defer Compensation under Section 4.2, he or she must
elect a distribution option for his or her Deferred Account either by submission
of a written Distribution Election Form in substantially the form provided in
Appendix A or by completion of an online enrollment process, as designated by
the Company.  Distribution Elections are irrevocable when made except as
otherwise provided in this Plan.

 

4.5                                 Change of Distribution Election.  A
Participant may request, in writing, a change of his or her Distribution
Election at any time.  The new election must (a) defer commencement of
distribution for at least 5 years from the date distribution would have
commenced under the original Distribution Election and (b) be received by the
Board at least 12 months prior to the commencement of distribution of the
Participant’s Deferred Account under the original Distribution Election.  The
Board shall approve the request if it meets the requirements of this section. 
Approved requests shall not take effect until 12 months after the date the
request was submitted.

 

4.6                                 Deferred Account Allocations and
Adjustments.  The Company shall maintain a record of each Participant’s Deferred
Account balance, including deferrals and adjustments.  Each Participant’s
Deferred Account shall be adjusted on a monthly basis to reflect the imputed
interest, gains or losses attributable to the applicable Investment Account(s). 
Imputed interest will be credited to a Participant’s

 

3

--------------------------------------------------------------------------------


 

account on the last day of each month.  Computation of the imputed interest,
gains or losses with respect to any Investment Account shall be at the Company’s
sole discretion.

 

4.7                                 Investment Accounts.  If the only Investment
Account offered is the Stable Value Account, Participants’ deferrals will be
automatically allocated to the Stable Value Account.  If more than one
Investment Account is offered, the following terms apply:

 

4.7.1                        Each Participant must allocate his or her current
deferrals of Compensation to one or more of the offered Investment Accounts,
either by submission of a written allocation form or by completion of an online
allocation process, as designated by the Company and subject to any restrictions
established by the Company.

 

4.7.2                        Participants who are active Directors may from time
to time change the allocation of prospective deferrals to or from any Investment
Account on any business day, with any change effective as of the first calendar
quarter beginning after the date of the change.

 

4.7.3                        Participants who are active Directors may move all
or any portion of their Deferred Account balance among any of the Investment
Accounts, other than the Stable Value Account, on any business day, with any
change effective as of the next business day.

 

4.7.4                        Deferred Account balances allocated to the Stable
Value Account may not be moved to any other Investment Account.

 

4.7.5                        After Termination, a Participant may not change the
allocation of his or her Deferred Account among Investment Accounts.

 

4.8                                 Internal Revenue Code Section 457A
Compliance.  Notwithstanding anything to the contrary, if the Company reasonably
believes that the Plan may be subject to Internal Revenue Code Section 457A
(“Section 457A”) in the following year, the Company may choose to not permit
Participants to make any deferrals into the Plan for that year or may permit
Participants to make deferrals into the Plan with the proviso that contributions
made for that year (including Participant deferrals and any imputed earnings or
interest on those deferrals) may be paid to the Participant pursuant to
Section 5.7.3 if it is determined that Section 457A does apply for that year. 
This decision shall be made prior to annual enrollment for the applicable year.

 

5.                                       Distributions.

 

5.1                                 Distributions in General.  The Company shall
distribute a Participant’s Deferred Account balance according to the
Participant’s Distribution

 

4

--------------------------------------------------------------------------------


 

Election, except as otherwise provided in this Section 5.  The designated
payment date for purposes of Internal Revenue Code Section 409A shall be the
date stated in the Participant’s Distribution Election, except as otherwise
provided in this Section 5.

 

5.2                                 Interest, Gains and Losses after
Termination.  Unpaid balances shall continue to be credited with imputed
interest, gains or losses based on the applicable Investment Account
prospectively from the date of Termination until such amounts are distributed
from the Plan.

 

5.3                                 Hardship Distribution.  If an Unforeseeable
Emergency occurs, a Participant may request a lump-sum distribution of an amount
reasonably necessary to satisfy the emergency need plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  Determination of the amount reasonably
necessary to satisfy the emergency need must take into account any additional
compensation available due to the cancellation of the Participant’s Deferral
Election pursuant to this Section 5.3.  The Participant shall document, to the
Board’s satisfaction, that distribution of all or part of his or her account is
necessary to satisfy the Unforeseeable Emergency.  A Participant requesting a
distribution under this Section must not have access to other funds, including
proceeds of any loans, sufficient to satisfy the need.  Upon receipt of a
request under this Section, the Board may, in its sole discretion, direct the
distribution of all or a portion of the Participant’s account balance in a lump
sum, to the extent necessary to satisfy the financial need.  Any distribution
will be made within 90 days of the Board’s receipt of such request.  The
Participant shall sign all documentation requested by the Board relating to the
distribution.  If a Participant receives a distribution from the Plan under this
Section, his or her current Deferral Election shall be cancelled, and he or she
shall not be eligible to participate in this Plan or any other nonqualified
deferred compensation plan maintained by the Company or any subsidiary for a
period of 12 months following the date of the distribution.  The Participant may
make a new Deferral Election during the next annual enrollment period following
the conclusion of the 12-month period.

 

5.4                                 Small Account Distributions.  If a
Participant’s Deferred Account balance is less than $10,000 on the date of
Termination, the Company shall promptly distribute the entire Deferred Account
balance in a lump sum to the Participant within 90 days following the date of
Termination, regardless of the Participant’s Distribution Election, and the
Participant shall have no further rights or benefits under this Plan.

 

5.5                                 Distributions Following Participant Death;
Designation of Beneficiary.  The Company shall make all payments to the
Participant, if living.  A Participant shall designate a beneficiary by filing a
beneficiary designation in the form and manner prescribed by the Board.  A
Participant may change his or her beneficiary at any time by filing a new
beneficiary designation in the form and manner prescribed by

 

5

--------------------------------------------------------------------------------


 

the Board.  If a Participant dies either before benefit payments have commenced
under this Plan or after benefits have commenced but before his or her entire
Deferred Account has been distributed, his or her designated beneficiary shall
receive any benefit payments in accordance with the Participant’s Distribution
Election.  If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the Participant’s estate.  The designated payment date
for distributions under this Section shall be the date of the Participant’s
death.

 

5.6                                 Distributions Pursuant to a Domestic
Relations Order.

 

5.6.1  A domestic relations order relating to benefits under this Plan shall be
reviewed by the Company’s senior human resources officer or his or her
delegate.  The individual shall determine whether the order satisfies the
definition in Internal Revenue Code Section 414(p).  The Company may establish
procedures for reviewing and processing a domestic relations order similar to
the processing of domestic relations orders under the Company’s qualified plans.

 

5.6.2  The order must specify the name and last known mailing address and social
security number of the Participant and each alternate payee.  It must name the
plan to which it applies.  It must specify the percentage or amount of the
Participant’s benefit which is payable to an alternate payee and the date as of
which the amount or percentage is determined.  The order cannot require the Plan
to (a) pay any form of benefit not permitted under the Plan, (b) provide a
benefit greater than the benefit to which the Participant is entitled, or
(c) affect the benefits of another alternate payee with respect to whom a
domestic relations order has previously been accepted by the Plan.

 

5.6.3  If the order is acceptable, a distribution to the alternate payee
pursuant to the terms of the order shall be authorized as soon as
administratively practicable without regard to the time distribution would be
made to the affected Participant.  If the order is not acceptable, that shall be
communicated in writing to the Participant and the alternate payee, including
identification of the provisions of the order that cause it to be unacceptable.

 

5.7                                 Section 457A Distributions.

 

5.7.1  Notwithstanding anything to the contrary, the portion of a Participant’s
Deferred Account comprised of Participant deferrals attributable to services
performed before January 1, 2009, (including any imputed earnings or interest on
those deferrals) shall be paid out during the last taxable year beginning before
January 1, 2018, to the extent that Section 457A applies to the Plan and
requires inclusion of such benefits in the Participant’s gross income at that
time and such amount has not already been paid out pursuant to another provision
of this Plan.

 

6

--------------------------------------------------------------------------------


 

5.7.2  The portion of a Participant’s Deferred Account comprised of Participant
deferrals attributable to services performed during 2009 (including any imputed
earnings or interest on those deferrals), if any, is includible in the
Participant’s income for 2009 pursuant to Section 457A and shall be paid to the
Participant on or before December 31, 2009.

 

5.7.3  The portion of a Participant’s Deferred Account comprised of Participant
deferrals attributable to services performed after 2009 (including any imputed
earnings or interest on those deferrals), if any, shall be paid to the
Participant to the extent that, and during the Participant’s taxable year in
which, such amount is includible in the Participant’s income pursuant to
Section 457A.

 

5.7.4  The changes in the time of payment made pursuant to this Section 5.7 are
intended to conform the date of distribution of any portion of the Participant’s
Deferred Account to the date the amount may be required to be included in income
pursuant to Section 457A, if earlier than the date such amount would otherwise
be distributed.  As such, any change in the time of payment pursuant to this
Section 5.7 will not be treated as an impermissible acceleration under Internal
Revenue Code Section 409A.

 

6.                                       Miscellaneous.

 

6.1                                 Assignability.  A Participant’s rights and
interests under the Plan may not be assigned or transferred except in the event
of the Participant’s death, as described in Section 5.5, or in the case of a
domestic relations order, as described in Section 5.6.

 

6.2                                 Taxes.  The Company shall deduct from all
payments made under this Plan all applicable federal or state taxes required by
law to be withheld.

 

6.3                                 Form of Communication.  Deferral Elections
and Distribution Elections shall be made as provided in Sections 4.1 through
4.5.  Beneficiary designations shall be made as provided in Section 5.5.  Any
other application, claim, notice, or other communication required or permitted
to be made by a Participant to the Board or the Company shall be made in writing
and in such form as the Board or Company may prescribe.  Such communication
shall be effective upon receipt by the Company’s corporate secretary at
1111 West Jefferson Street, PO Box 50, Boise, Idaho 83728.

 

6.4                                 Service Providers.  The Company may, in its
sole discretion, retain one or more independent entities to provide services to
the Company in connection with the operation and administration of the Plan. 
Except as specifically delegated or assigned to any such entity in writing, the
Board shall retain all discretionary authority under this Plan.  No Participant
or other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between

 

7

--------------------------------------------------------------------------------


 

the Board, the Company or the Company’s subsidiary or affiliate and any such
service provider.

 

7.                                       Amendment and Termination.  The Board
may, at its sole discretion, amend or terminate the Plan at any time, provided
that the amendment or termination shall not adversely affect the vested or
accrued rights or benefits of any Participant without the Participant’s prior
consent.

 

8.                                       Unsecured General Creditor. 
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company.  The assets of the Company shall not be held under any trust for
the benefit of Participants, their beneficiaries, heirs, successors, or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan.  Any and all Company assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company.  The
Company’s obligation under the Plan shall be an unfunded and unsecured promise
of the Company to pay money in the future.

 

9.                                       Claims Procedure.  Claims for benefits
under the Plan shall be filed in writing, within 90 days after the event giving
rise to a claim, with the Company’s corporate secretary, who shall forward such
claims to Boise Cascade, L.L.C.’s senior human resources officer.  The senior
human resources officer shall have discretion to interpret and apply the Plan,
evaluate the facts and circumstances, and make a determination with respect to
the claim in the name and on behalf of the Board.  The claim shall include a
statement of all facts the claimant believes relevant to the claim and copies of
all documents, materials, or other evidence that the claimant believes relevant
to the claim.  Written notice of the disposition of a claim shall be furnished
to the claimant within 90 days after the application is filed.  This 90-day
period may be extended an additional 90 days by the senior human resources
officer, in his or her sole discretion, by providing written notice of the
extension to the claimant prior to the expiration of the original 90-day period.

 

10.                                 Claims Review Procedure.  Any claimant who
has been denied a benefit claim shall be entitled, upon written request to the
Board, to a review of the denied claim.  A request for review, together with a
written statement of the claimant’s position and any other comments, documents,
records or information that the claimant believes relevant to his or her claim,
shall be filed with the Board no later than 60 days after receipt of the written
notification provided pursuant to Section 9.  The Board shall make its decision,
in writing, within 60 days after receipt of the claimant’s request for review. 
This 60-day period may be extended an additional 60 days if the Board provides
written notice of the extension to the claimant prior to the expiration of the
original 60-day period.  The written decision shall be final and binding on all
parties.

 

11.                                 Lawsuits, Jurisdiction, and Venue.  No
lawsuit claiming entitlement to benefits under this Plan may be filed prior to
exhausting the claims and claims review procedures described in Sections 9 and
10.  Any such lawsuit must be initiated no later

 

8

--------------------------------------------------------------------------------


 

than the earlier of (a) one year after the event(s) giving rise to the claim
occurred or (b) 60 days after a final written decision was provided to the
claimant under Section 10.  Any legal action involving benefits claimed or legal
obligations relating to or arising under this Plan may be filed only in Federal
District Court in the city of Boise, Idaho.  Federal law shall be applied in the
interpretation and application of this Plan and the resolution of any legal
action.  To the extent not preempted by federal law, the laws of the state of
Delaware shall apply.

 

12.                                 Effective Date of Plan.  This Plan shall
become effective as of January 1, 2006.

 

9

--------------------------------------------------------------------------------


 


EXHIBIT A


 

INVESTMENT ACCOUNTS

 

Stable Value Account.  Deferred Accounts allocated to this account shall be
credited with imputed interest according to the regular method and rate
established for the Stable Value Account under the Boise Cascade, L.L.C.
Deferred Compensation Plan or any successor to that plan (the “Employee Plan”),
without taking into account any changes to that method or rate caused by an
event other than amendment of the Employee Plan (e.g., reduction in the rate due
to a participant’s termination of employment or other event, such as a change in
control).  If at any time the Employee Plan ceases to have an investment account
designated as a Stable Value Account, the Board shall designate the method and
rate for calculating imputed interest under this account.

 

Note:  As of October 31, 2006, the interest crediting rate under the Stable
Value Account of the Employee Plan is Moody’s times 130%.  The Company shall
inform Participants if the rate under the Employee Plan changes at any time.

 

10

--------------------------------------------------------------------------------


 

APPENDIX A


BOISE CASCADE HOLDINGS, L.L.C.


FORM OF DEFERRAL ELECTION FORM

 

This form constitutes my election to participate in the Boise Cascade Holdings,
L.L.C. Directors Deferred Compensation Plan, subject to the provisions of that
plan.  I agree that my request to defer cash compensation into the plan is
irrevocable by me for compensation to be earned in 200    , except as provided
in the plan.

 

I wish to receive my cash compensation (retainer and meeting fees) as follows:

 

 

 

200     ELECTIONS

 

NEW
200     ELECTIONS

 

Director Deferred Compensation Plan*

 

 

%

 

%

Cash

 

                 

%

                 

%

 

 

100

%

100

%

 

--------------------------------------------------------------------------------

*Boise Cascade believes, but does not guarantee, that a deferral election made
under the terms of the plan is effective to defer the receipt of taxable
income.  You are advised to consult with your attorney or accountant regarding
the federal and state tax law implications of this deferral.

 

Signed:

 

 

 

 

Date:

 

 

Printed Name:

 

 

This form must be returned before December 31, 200    , to:

 

Karen E. Gowland

Corporate Secretary

Boise Cascade Holdings, L.L.C.

P.O. Box 50

Boise, ID 83728

FAX:  208/384-4961

 

11

--------------------------------------------------------------------------------


 

Boise Cascade Holdings, L.L.C.


FORM OF DISTRIBUTION ELECTION FORM


 

THIS DISTRIBUTION ELECTION applies to my Deferred Account balance under the
Boise Cascade Holdings, L.L.C. Directors Deferred Compensation Plan (the
“Plan”), which is incorporated into this Agreement.  I understand that this
election is irrevocable except as provided in the Plan.

 

I elect the following form of distribution of my Deferred Account balance:

 

o Lump-sum payment.

 

o Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):

 

o 2 years                              o 3 years

 

I elect the following distribution beginning date:

 

o January 1 of the year following Termination.

 

o The later of age 55 or Termination.

 

o The later of age 65 or Termination.

 

o The later of age 70 or Termination.

 

If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:

 

o Lump-sum payment.

 

o Annual installment payments (in approximately equal amounts) over a period of
(choose one of the following):

 

o 2 years                              o 3 years

 

If I choose installment payments and I die after installment payments have
begun, the Company will pay my designated beneficiary:

 

o Lump sum of the remaining Deferred Account balance.

 

o The remaining installment payments.

 

Signed:

 

 

 

 

Date:

 

 

Printed Name:

 

 

12

--------------------------------------------------------------------------------